Citation Nr: 0732177	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for bipolar 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in Cleveland, Ohio, which continued the veteran's 30 percent 
rating for bipolar disorder.  


FINDING OF FACT

The veteran's bipolar disorder has been manifested by 
moderate symptoms such as depressed mood, anxiety, 
irritability, chronic sleep impairment with concomitant 
fatigue, impaired impulse control and mild memory loss. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
bipolar disorder are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2003 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The October 2003 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the RO continued the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his bipolar disorder.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran also suffers from a borderline personality 
disorder and additional physical disabilities.  The veteran's 
representative notes that the RO contended that the veteran's 
additional physical disabilities had resulted in a worsening 
of his symptoms and denied an increased rating on the basis 
that the increase was not the result of a service connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(When it is not possible to separate the effects of the 
service-connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  The representative argues that such a 
separation is not in accordance with medical practice as 
outlined in the DSM-IV.  As will be discussed below, the 
Board has reviewed the entire record and finds that 
consideration of the veteran's entire psychiatric disability 
picture would not warrant an increased rating.  

The veteran's bipolar disorder was rated as 30 percent 
disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The veteran's current rating is 30 percent, which is 
warranted for: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupation tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9434.  

Assignment of a 50 percent evaluation is warranted for 
depression where there is objective evidence demonstrating 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, such as 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  Id.  

Applying the ratings schedule, the Board finds that the 
preponderance of the evidence shows that the veteran symptoms 
are more like the criteria for a 30 percent rating.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

The veteran had GAF scores assigned on several occasions.  
GAF scores were not assigned at his regular treatment 
sessions during 2002 and 2003.  At his February 2004 VA 
examination, he was given a GAF of 65 with a notation of GAFs 
of 60 to 65 in the previous year.  March and September 2004 
treatment notes indicate GAF scores of 70.  In November 2004, 
no specific GAF score was assigned, but the provider noted 
GAF scores between 60 and 70 in the previous year.  In 
reviewing the record, the Board cannot locate a GAF score 
below 60, showing that the veteran's symptoms are mild, and, 
at most, moderate in degree.  The GAF scores do not support 
an increased rating.  The Board will turn to direct 
consideration of the veteran's symptomatology.

The medical evidence of record consists of a February 2004 VA 
examination report, the veteran's VA treatment records from 
2002 through 2004 and lay statements submitted by the 
veteran's wife, sister and mother in law.  

The veteran appears to suffer occasionally from symptoms that 
would tend to support a higher rating if not for their 
transient nature.  There has been report of suicidal 
ideation, part of the criteria for the 70 and 100 percent 
ratings.  The veteran has consistently denied suicidal 
thoughts and intent in the VA treatment records.  The 
exception was in July 2004, when he admitted to "fleeting" 
thoughts that he "just wants to disappear."  There is no 
indication that he has ever progressed to planning.  This 
single instance of fleeting suicidal thoughts does not show 
that the veteran has an increase in symptomatology meriting 
an increased rating.  

The veteran has also reported irritability while driving, 
which he describes as "road rage," and engaging in 
unspecified "risky driving" in September and November 2004.  
This would indicate some impaired judgment, and a possibility 
of danger to self and others.  These same treatment records 
also show that the veteran is aware that his anger is not 
appropriate and has been able to control his behavior.  The 
veteran does not appear to be functionally impaired by 
irritability and impaired judgment.  The veteran has no 
reported instances of violence or violent behavior to 
accompany his anger.  The veteran is having extreme emotional 
responses to ordinary stresses like driving, but he appears 
to understand these problems and has some control over them, 
so the Board considers this to be more like the impaired 
judgment as contemplated by the 50 percent criteria than 
impaired impulse control under the 70 percent criteria or 
persistent danger to self or others under the 100 percent 
criteria.  The Board concludes that 70 and 100 percent 
ratings are not warranted.  See 38 C.F.R. § 4.130, supra.  

The veteran underwent a February 2004 VA examination in 
association with this claim.  The veteran was casually and 
cleanly dressed.  He was friendly, pleasant and cooperative.  
He maintained good eye contact.  He had no psychomotor 
retardation or agitation.  He was alert and oriented to time, 
place and person.  His speech was clear and coherent, normal 
in rate, amount and volume.  His thought processes were goal-
directed and well organized, with no signs or complaints of 
delusions, hallucinations or obsession.  The veteran was 
mildly anxious at times.  He reported irritability, anxiety 
and anger.  The veteran reported periods of inflated self-
esteem, talkativeness, decreased need to sleep and increased 
goal-directed activity.  The veteran denied depressed mood 
for most of the day, or more days than not.  He denied 
markedly diminished pleasure in activities.  He reported 
fatigue nearly every day for the last five years.  He had 
difficulty maintaining sleep.  The veteran denied suicidal 
thoughts, but sometimes wished never to wake up from sleep.  
The examiner indicated that the veteran was having depressive 
symptoms, increased by some health issues.  The veteran 
stated that he preferred to be alone.  The examiner concluded 
that the depressive symptoms would cause some reduced 
productivity and some interference in his ability to interact 
effectively and work efficiently.  

The veteran's treatment notes portray him as functioning 
well.  He had regular treatment sessions at VA facilities 
from 2002 through 2004.  He is invariably alert and oriented.  
His speech is clear, appropriate and logical.  His behavior 
is generally appropriate, with no reported incidents of 
inappropriate behavior at his treatment sessions.  His 
inappropriate behavior consists of the risky driving 
mentioned above.  He is aware of his problems and working to 
overcome them.  He has been provided a variety of 
medications.  He has reported the presence of depressive and 
manic phases, which include some disruption in mood and 
occasionally racing thoughts with sleep disturbance, 
consistent with the diagnosis of bipolar disorder.  He has 
also reported some memory loss.  The veteran was out of work 
for some time in 2004, following surgery to his right hand.  
There is no indication of a high or even a moderate degree of 
psychiatric disability in the surgery and related treatment 
notes.  

The veteran's family has reported in July and August 2004 
statements that he has anger problems, some memory loss and 
forgets to complete tasks.  His wife indicates that the 
veteran has no concept of time or money.  He has difficulty 
relating to their older son and zones out, forgetting to 
complete tasks, even when provided a list.  He leaves work 
whenever he becomes upset.  The Board notes that this has 
been confirmed by the veteran's supervisor, who submitted a 
February 2004 statement indicating that the veteran missed 
all or part of 18 percent of his workdays in the last quarter 
of 2003.  The veteran's mother in law submitted a statement 
indicating that the veteran sleeps ten to fifteen hours a 
day, forgets to complete tasks and even forgets what he is 
saying in mid sentence.  The veteran's sister indicated that 
he is forgetful, irritable and tends to seek isolation when 
in family gatherings.  

The difficulties reported by the veteran's family do not 
support a higher rating.  Of the criteria for a 50 percent 
rating, the veteran does not have flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands or impairment of memory.  The veteran's 
bipolar disorder appears to be characterized by manic and 
depressive phases.  His phases have not been shown to be 
productive of depression that prevents him from functioning.  
He does not have difficultly in understanding complex 
commands.  The veteran's speech is not circumstantial, 
circumlocutory or stereotyped.  On the contrary, his speech 
has been goal directed and logical.  The reports from his 
family that he is increasingly forgetful even to the point of 
breaking off in mid sentence does indicate a substantial 
disability.  This is weighted against the numerous VA 
treatment records that do not show any such problem.  

The Board finds that the veteran's symptoms are productive of 
moderate impairment.  The veteran suffers from depressed 
mood, anxiety, irritability, chronic sleep impairment with 
concomitant fatigue, impaired impulse control and mild memory 
loss.  While the veteran has memory loss, irritability and 
impaired impulse control, which are part of the criteria for 
a 50 percent rating, the veteran has, overall, generally 
functioned satisfactorily with routine behavior, self-care 
and normal conversation, as contemplated by the 30 percent 
rating.  See 38 C.F.R. § 4.130, DC 9434, supra.  The 
veteran's GAF scores also show a "moderate" level of 
impairment.  The Board finds that the preponderance of the 
evidence shows that the veteran's symptomatology is more like 
the criteria for a 30 percent rating than the criteria for a 
50 percent rating.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for bipolar 
disorder is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


